Citation Nr: 1546321	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-04 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In September 2015, the Veteran and his wife appeared at a hearing before the undersigned.  A transcript of the hearing is of record. 

The Veteran has raised a service connection claim for advanced metastatic cancer.  See September 2015 Board hearing transcript.  As this issue has not yet been adjudicated by the Agency of Original Jurisdiction, it is referred to them for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving any doubt in the Veteran's favor, the evidence shows that he was exposed to loud noise in service and that his left ear hearing loss is related to service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Regarding claims for hearing loss, the Board notes that this disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.   

The Veteran asserts that his left ear hearing loss began during service and has continued since separation from service.  His Form DD-214 reflects a military occupational specialty (MOS) of machinist's mate, and lists more than two and a half years of foreign and/or sea service.  The Veteran has consistently reported that he was exposed to loud noise in service.  He testified that he served as a machinist's mate in the engine room for nearly three years, and that the generator was positioned on his left, which may have caused more damage to the hearing on his left side.  See, e.g., September 2015 Board hearing transcript.  The Veteran's Form DD-214 and service personnel records corroborate his competent and credible report of consistent exposure to loud engine noise in service.   

The Veteran reported that he first noticed a problem with his hearing in the 1970's while working for a company that tested hearing annually.  See January 2013 VA examination report; September 2015 Board hearing transcript.  The Veteran's wife reported that she first noticed the Veteran's hearing problems in 1971 when she went to Italy with him and observed that he could not hear as well as he used to.  The Veteran was still on active duty at that time. The Board finds the wife's testimony as to the onset of the Veteran's hearing loss symptoms to be competent and credible.

The Veteran has a current left ear hearing loss disability for VA purposes.  Specifically, audiometric testing from the November 2012 VA examination revealed the following:


HERTZ
CNC

500
1000
2000
3000
4000
%
LEFT
35
40
50
70
70
64

In January 2013, a VA examiner opined that it was not unreasonable to conclude that the onset of hearing loss and/or early damage to the hearing system began during the Veteran's active service.  She noted that the whispered voice test performed at discharge from service in June 1972 was not considered to be a reliable test for hearing loss by current standards.  

In short, the Veteran has a current left ear hearing loss disability as defined by VA regulation, and he and his wife have competently and credibly reported the onset of hearing loss symptoms in service.  The Veteran's MOS and service personnel records corroborate his report of exposure to loud engine noise for multiple years in service.  Further, the most recent VA examiner has opined that it would not be unreasonable to conclude that the Veteran's onset of hearing loss and early damage to the hearing system began during service.  Resolving any doubt in the Veteran's favor, service connection for left ear hearing loss is warranted.  


ORDER

Service connection for left ear hearing loss is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


